Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.

Response to Amendment
Claims 1, 19, and 20 have been amended; claim 5 has been canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McDowall et al (US 2013/0041226) in view of Charles (2014/0005484) and further in view of Piron (Pub 20170245761).

McDowall discloses:
Claim 1:
A medical system (see Figs. 2, 3A, 5, paragraphs 2, 4) comprising:
a plurality of surgical imaging apparatuses each having a different angle of view (see paragraphs 72-73, 75-76); and 
processing circuitry, to which each of the surgical imaging apparatuses is coupled, configured to link images captured by respective ones of the plurality of the surgical imaging apparatuses (see paragraphs 36-37, 85-87);
	the difference between the claimed invention and the  McDowall’s disclosure is that McDowall does not explicitly teach “different angle of view”. However, in a similar field of endeavor, the reference to Charles disclosed that the structure of the claimed invention is a notoriously well-known structure in art; in the sense that Charles disclosed a plurality of surgical imaging apparatuses each having a different angle of view, see Charles paragraph 15 where Charles teaches several imaging apparatuses with different field of view or different angle of view. Because of the teachings of the references, an artisan would be motivated to combine the references to arrive at the claimed invention; the combination would provide an improved visualization system for using during surgery. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

	In a similar field of endeavor, Piron discloses method, system and apparatus for adaptive image acquisition comprising: 
	determining whether the plurality of surgical imaging apparatus image a same subject or different subjects, (see scope 116 para. [0025] and MRI scanner Para. [0042] for generating first and second images; determining whether the same subject or different subject is imaged is met by 330 fig 3); and
	link images captured by respective ones of the plurality of the surgical imaging apparatuses in response to determining that the plurality of the surgical imaging apparatuses image the same subject, (see guide image and intraoperating image are combined/registered and displayed together in 345 fig 3); and not link the images captured by the respective ones of the plurality of the surgical imaging apparatuses in response to determining that the plurality of the surgical imaging apparatuses image the different subjects, (see 340 fig 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McDowall and Charles by incorporating the teachings of Piron for the common purpose of generating related images so that when the images are rendered on a display, one may easily interpret the displayed images where similar information is shared between the images with differences between the images such as where one image is a zoomed version of the other. 

Claim 2: wherein the plurality of the surgical imaging apparatuses include at least two different types of surgical imaging apparatuses of an endoscope, an extracorporeal scope, a microscope, or a surgical field camera (see Charles paragraphs 361-362, McDowall paragraphs 343-344, 77-78, 84-85).

Claim 3: wherein the processing circuitry is configured to switch whether or not to perform the linking, according to occurrence of an adjustment trigger (see McDowall paragraphs 85-87, 75-77).  

Claim 4: 20wherein the processing circuitry is configured to perform a process for the linking according to occurrence of an adjustment trigger, and the adjustment trigger occurs by a user operation (see McDowall paragraphs 36-37, 85-87).  

Claim 6: wherein the processing circuitry is configured to: obtain information regarding a state of an operating surgeon who performs a surgery (see McDowall paragraphs 75-77, 86-88); and perform a process for the linking based on the obtained information (see McDowall paragraphs 36-37, 75-77, 86-88).

Claim 7: wherein the processing circuitry is configured to: obtain identification information for identifying the plurality of the surgical imaging apparatuses (see McDowall paragraphs 72-73, 75-76); and 3Application No. 16/617,528Reply to Office Action of July 16, 2020perform a process for the linking based on the obtained identification information (see McDowall paragraphs 85-88, 36-37).

Claim 8: wherein the processing circuitry is configured to perform a process of adapting 20colors between the images captured by the respective ones of the plurality of the surgical imaging apparatuses (see McDowall paragraphs 87, 81).  
Claim 9: wherein the processing circuitry is configured to perform a process of adapting 25brightness between the images captured by the respective ones of the plurality of the surgical imaging apparatuses (see McDowall paragraphs 192-193, 196-199).  

Claim 10: wherein the processing circuitry is configured to perform a process of adapting 30contrast between the images captured by the respective ones of the plurality of the surgical imaging apparatuses (see McDowall paragraphs 209-211).  

Claim 11: wherein the processing circuitry is configured to perform a process of adapting resolution between the images captured by respective ones of 5the plurality of the surgical imaging apparatuses (see McDowall paragraphs 29-30, 187, 191).  

Claim 12: wherein the processing circuitry is configured to perform a process of adapting noise between the images captured by the respective ones of the 10plurality of the surgical imaging apparatuses (see McDowall paragraphs 210, 211, 187, 191).  

Claim 13: wherein the processing circuitry is configured to perform a process of adapting a depth of field between the images captured by the respective 15ones of the 

Claim 14: wherein the processing circuitry is configured to perform a process of adapting a shake amount between the images captured by the respective ones 20of the plurality of the surgical imaging apparatuses (see McDowall paragraphs 36-37, 129).  

Claim 15: wherein the processing circuitry is configured to perform a process of adapting a depth between stereoscopic images captured by the 25respective ones of the plurality of the surgical imaging apparatuses (see McDowall paragraphs 36-37, 279-282).  

Claim 16: wherein the processing circuitry is configured to perform a process of adapting 30an angle of view between the images captured by the respective ones of the plurality of the surgical imaging apparatuses (see McDowall paragraphs 119-125, 96, 70-71).  

Claim 17: wherein the processing circuitry is configured to link an image captured by one of the plurality of the surgical imaging apparatuses with 5an image captured by another one of the plurality of the surgical imaging apparatuses as a reference (see McDowall paragraphs 36-37, 85-87, 280-284).  



Claim 19 is rejected for the same reasons as claim 1.
Claim 20 is rejected for the same reasons as claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422